Oitver, Chief Judge:
The merchandise involved herein consists of certain binoculars and cases.
This matter is before me on remand from classification proceedings decided by the first division of this court in Overseas Finance & Trading Co. et al. v. United States, 45 Cust. Ct. 342, Abstract 64782. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protest had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law (28 U.S.C. § 2636(d)).
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for the binoculars is $7.80 and for the cases is 70 cents.
Judgment will be rendered accordingly.